Opinion by
Mr. Chief Justice Simpson,
Thisi was an appeal from a judgment of the Circuit Court (Pressley,. J.) sentencing defendant to the penitentiary on a conviction for hog-stealing. The exceptions alleged error to the Circuit Judge in charging on the facts in violation of the constitution of this State. Held,\that the judgment below must be reversed, as the charge of the judge was calculated to lead the jury to the conclusion that the judge had no confidence in the testimony of defendant; that defendant was guilty of the offence charged, and should be convicted.